Citation Nr: 0314160	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurring pulmonary 
emboli claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1942 to December 1945.  This matter is before the Board 
of Veterans' Appeals (Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  A videoconference 
hearing was held before the undersigned in March 2001.  In 
September 2001, the Board remanded the claim to the RO for 
further development.  For the reasons indicated below, 
further RO adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the Board (in September 2001) and 
the RO (in November 2002) provided the veteran some notice of 
the VCAA, the United States Court of Appeals for Veterans 
Claims (Court) has since provided further guidelines 
regarding the notice provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The guidelines of the 
Court in Quartuccio do not appear to be fully satisfied.  In 
informal written argument dated in May 2003, the veteran's 
accredited representative asserted that the notice provided 
the veteran to date was inadequate, and requested that the 
case be remanded to correct the deficiency (specifically to 
give the veteran the mandated period of time to respond).  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The Board also observes that in an April 2002 VA pulmonary 
examination report it was noted that the results of a chest 
X-ray, done 4 days earlier, were pending at the time of the 
examination.  There is no further mention of those X-rays in 
the record.  The x-ray report has not been associated with 
the clams file, and the April 2002 examiner does not appear 
to have had the opportunity to review the x-rays and 
supplement the examination report, if indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claim, what the evidence of record shows, 
and what further evidence VA would obtain 
for him, as well as what evidence or 
information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  The VA physician who examined the 
veteran in April 2002 should be afforded 
the opportunity to review the chest X-ray 
taken on April 3, 2002.  If any pathology 
is noted, the examiner should provide an 
addendum to the April 2002 examination 
report encompassing consideration of the 
X-ray findings.  

3.  In the event that the VA physician 
who examined the veteran in April 2002 is 
unavailable, the claims file should be 
forwarded to another VA pulmonary 
specialist who should review the complete 
record (including the x-ray studies of 
April 3, 2000), and opine regarding the 
etiology of the veteran's recurrent 
pulmonary emboli.  The examiner should 
state whether the veteran currently has 
asbestosis, whether, at least as likely 
as not, any recurrent pulmonary emboli 
are due to asbestosis in service, and 
whether any other current symptoms are 
due to asbestosis in service (and 
specifically not to any postservice 
asbestos exposure).  The examiner should 
note (and specifically comment on) the 
May 1999 opinion by the veteran's private 
physician and the opinions expressed on 
the April 2002 VA pulmonary examination, 
and should explain the rationale for any 
opinions given.  

4.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
entire record and re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




